DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al (US # 5,340,949) in view of Yamato Scale Co. (JP 05-107104 A). With respect to claim 15, the Fujimura reference discloses a method of feeding and weighing a solid food product with a sticky coating (Col. 1, ll. 57-63), the method comprising:
	a) providing a pool hopper (Fig. 9) including an inlet end (4) configured for receiving a solid food product, an outlet end (16) configured for discharging the solid food product, and a feeder (4a) configured for conveying the solid food product from the inlet end to the outlet end (Col. 12, ll. 29-36);
	b) introducing the solid food product into the inlet end (Col. 11, ll. 20-26)1;
	c)  conveying the solid food product by the feeder (4a) in a direction from the inlet end towards the outlet end (Col. 11, ll. 34-38)2;
	(e) in a first operational mode, with the opening of the (weighing) receptacle (7) facing
upward, discharging the solid food product from the outlet end into the receptacle (7) and weighing the
solid food product (Col. 11, ll. 39-53)3;
	and, g) providing an annular compartment (145) below the weighing receptacles (Fig. 14) for receiving the product discharged therefrom (Col. 14, line 56 to col. 15, line 6).
	The Fujimura reference does not disclose that their weighing receptacle (7) is a semi-cylinder,
equipped with an internal scraper, that can be rotated upside down to empty the weighing hopper, all-
the-while the sidewalls of the weighing hopper rubs against the scraper to clean off the sticky product
(steps d & f). However, the Yamato Scale Co. reference discloses that it was known to design a weighing hopper for metering out sticky food products as a semi-cylinder, equipped with an internal scraper, that can be rotated upside down to empty the weighing hopper, all-the-while the sidewalls of the weighing hopper rubs against the scraper to clean off the sticky product (Figs. 1-5). It would have been obvious to the ordinary practioner to modify the embodiment of Figure 9 of Fujimura to use the semi-circular self-cleaning weighing hopper of the Yamato Scale Co. reference, motivated by its art recognized suitability for weighing sticky food products.
	With respect to claim 2, the rotation of the weighing receptacle of the Yamato Scale Co. reference is obviously stopped when the second edge is at the scraping edge (Figs. 3 & 4).
	With respect to claim 3, the scraper shown in the Yamato Scale Co. reference cleans the inner surface as well as the two end walls of the weighing receptacle.
	Claim 4 simply repeats the steps of claim 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,340,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the parent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The description of how the pool hopper (2) is filled is germane to all of the disclosed embodiments.
        2 The description of how the feeder (4a) operates is germane to all of the disclosed embodiments.
        3 The description of how the weighing hoppers (7) operates is germane to all of the disclosed embodiments.